        Case 2:18-cr-00182-KJM Document 62 Filed 11/25/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    United States of America,                         No. 2:18-cr-00182 KJM

12                        Plaintiff,
13           v.
14    Rafael Ruiz
      Edgar Torres
15
                          Defendant.
16
      ___________________________________
17                                                      No. 2:19-cr-00035 MCE
      United States of America,
18
                          Plaintiff,
19                                                      RELATED CASE ORDER
             v.
20
      Henry Benson
21    Roselle Cipriano,
22                        Defendant.
23

24

25                   Examination of the above-captioned actions reveals that they are related within the
26   meaning of Local Rule 123(a). Here, “both actions involve similar questions of fact and the same
27   question of law and their assignment to the same Judge or Magistrate Judge is likely to effect a
28
                                                       1
        Case 2:18-cr-00182-KJM Document 62 Filed 11/25/20 Page 2 of 2


 1   substantial savings of judicial effort.” Local Rule 123(a)(3). Accordingly, the assignment of
 2   these matters to the same judge is likely to effect a substantial savings of judicial effort and is
 3   likely to be convenient for the parties.
 4                  The parties should be aware that relating cases under Rule 123 causes the actions
 5   to be assigned to the same judge – it does not consolidate the actions. Under Rule 123, related
 6   cases are generally assigned to the judge and magistrate judge to whom the first filed action was
 7   assigned.
 8                  As a result, it is hereby ORDERED that Case No. 2:19-cr-00035 is reassigned
 9   from Judge Morrison C. England to the undersigned. Henceforth, the caption on documents filed
10   in the reassigned case shall be shown as: Case No. 2:19-cr-00035 KJM.
11                  It is further ORDERED that the Clerk of the Court make appropriate adjustment in
12   the assignment of criminal cases to compensate for this reassignment.
13                  IT IS SO ORDERED.
14   DATED: November 25, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
